Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 06/08/2022. Claims 1, 8 and 15 have been amended. Claims 1-20 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 
Applicant argues that Wang does not disclose “in response to determining that the quantity of child nodes is any number within a first range”.
In response to applicant’s argument, the examiner submits that Wang discloses “the actual number of children for a node, referred here as m, is constrained for internal nodes such as [b/2]<=m<=b. the root is allowed to have as few as two children. If the order of the B+ tree is 7, each internal node can have between 4 and 7 children. However, the root node can have between 2 and 7 children… Other constraints for B+trees can be used… having between b and 2b-1 entries per node…” (Par [0022]). When a record is added to the B+tree, a search is performed to determine which leaf node the new record should go into… if the leaf node is not full the record can be inserted into the node. If the node is full, the leaf node can be split into two leaf nodes (Par [0023]). Determining number of child nodes to perform a splitting operation. Therefore, Wang discloses this limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. Pub No. 2013/0204902 A1), and in view of Kuszmaul et al (U.S. Pub No. 2008/0307181 A1).


As per claim 1, Wang discloses a computer-implemented method, comprising: 
obtaining a lock on a first node in a B+tree structure (Par [0025] lock root node); 
obtaining a lock on a second node, wherein the second node is a child node of the first node (par [0026] lock parent and children nodes); 
determining a quantity of child nodes of the second node (Par [0022]); 
in response to determining that the quantity of child nodes is within any number within a first range, performing a splitting operation on the second node while holding the first lock and the second lock, wherein the first range is between a maximum number of child nodes and one half of the maximum number of child node (Par [0027-0029, 0033] Split node); and 
in response to determining that the quantity of child nodes is any number within a second range, performing a splitting operation on the second node while holding the first lock and the second lock, wherein the second range is between one quarter of the maximum number of child nodes and one eighth of the maximum number of child node (Par [0025, 0030-0031] merging node).
Wang discloses B+tree can provide access to data, the B+tree can be proactively merged, rebalanced and split nodes. Wang does not explicitly disclose pivotkey, key-value pair.
However, Kuszmaul discloses providing a file system stored on one or more data storage devices as a Bɛ-tree structure comprising a plurality of leaf nodes and a plurality of non-leaf nodes, wherein the non-leaf nodes store pivot keys and child node pointers and the leaf nodes store key-value pairs, and wherein each non-leaf node further comprises a buffer, each buffer storing pending insert messages to a subtree roots at that non-leaf node, wherein the B-tree structure stores and provides access to the file system data for one or more virtual machines hosted on a computing device and stored on hardware data storage (Par [0026, 0031, 0043, 0062]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuszmaul into the teachings of Wang in order to provide an access the keys in a dictionary (Par [0065]).
As per claim 2, Wang discloses the computer-implemented method of claim 1, wherein a merging operation performed when the quantity of child nodes in the one or more child nodes is less than a minimum value of the second range merges an unlocked node, wherein the unlocked node is one of a peer node and a parent node of the first node (Par [0023-0024, 0030-0033]). As per claim 3, Wang discloses the computer-implemented method of claim 1, wherein a splitting operation performed when the quantity of child nodes in the one or more child nodes is greater than a maximum value of the first range splits, wherein the unlocked node is one of a peer node and a parent node of the first node (Par [0023-0024, 0032-0033]).
As per claim 8, Wang discloses a non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to perform a method comprising: 
obtaining a lock on a first node in a tree structure (Par [0025] lock root node); 
obtaining a lock on a second node, wherein the second node is a child node of the first node (Par [0026] lock parent and children nodes);
 determining a quantity of child nodes of the second node (Par [0022]);
 in response to determining that the quantity of child nodes is within any number within a first range, performing a splitting operation on the second node while holding the first lock and the second lock, wherein the first range is between a maximum number of child nodes and one half of the maximum number of child node (Par [0027-0029, 0033] Split node); and 
in response to determining that the quantity of child nodes is any number within a second range, performing a splitting operation on the second node while holding the first lock and the second lock, wherein the second range is between one quarter of the maximum number of child nodes and one eighth of the maximum number of child node (Par [0025, 0030-0031] merging node).
Wang discloses B+tree can provide access to data, the B+tree can be proactively merged, rebalanced and split nodes. Wang does not explicitly disclose pivotkey, key-value pair.
However, Kuszmaul discloses providing a file system stored on one or more data storage devices as a Bɛ-tree structure comprising a plurality of leaf nodes and a plurality of non-leaf nodes, wherein the non-leaf nodes store pivot keys and child node pointers and the leaf nodes store key-value pairs, and wherein each non-leaf node further comprises a buffer, each buffer storing pending insert messages to a subtree roots at that non-leaf node, wherein the B-tree structure stores and provides access to the file system data for one or more virtual machines hosted on a computing device and stored on hardware data storage (Par [0026, 0031, 0043, 0062]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuszmaul into the teachings of Wang in order to provide an access the keys in a dictionary (Par [0065]).
As per claim 9, Wang discloses the non-transitory computer-readable medium of claim 8, wherein a merging operation performed when the quantity of child nodes in the one or more child nodes is less than a minimum value of the second range merges an unlocked node, wherein the unlocked node is one of a peer node and a parent node of the first node (Par [0023-0024, 0030-0033]). As per claim 10, Wang discloses the non-transitory computer-readable medium of claim 8, wherein a splitting operation performed when the quantity of child nodes in the one or more child nodes is greater than a maximum value of the first range splits wherein the unlocked node is one of a peer node and a parent node of the first node (Par [0023-0024, 0032-0033]).
As per claim 15, Wang discloses an apparatus comprising: 
a processing device; and a memory coupled to the processing device, the memory storing instructions which, when executed by the processing device, cause the apparatus to (Par [0077]): 
obtain a lock on a first node in a tree structure (Par [0025] lock root node); 
obtain a lock on a second node, wherein the second node is a child node of the first node (par [0026] lock parent and children nodes); 
determine a quantity of child nodes of the second node (Par [0022]); 
in response to determining that the quantity of child nodes is within any number within a first range, performing a splitting operation on the second node while holding the first lock and the second lock, wherein the first range is between a maximum number of child nodes and one half of the maximum number of child node (Par [0027-0029, 0033] Split node); and 
in response to determining that the quantity of child nodes is any number within a second range, performing a splitting operation on the second node while holding the first lock and the second lock, wherein the second range is between one quarter of the maximum number of child nodes and one eighth of the maximum number of child node (Par [0025, 0030-0031] merging node).
Wang discloses B+tree can provide access to data, the B+tree can be proactively merged, rebalanced and split nodes. Wang does not explicitly disclose pivotkey, key-value pair.
However, Kuszmaul discloses providing a file system stored on one or more data storage devices as a Bɛ-tree structure comprising a plurality of leaf nodes and a plurality of non-leaf nodes, wherein the non-leaf nodes store pivot keys and child node pointers and the leaf nodes store key-value pairs, and wherein each non-leaf node further comprises a buffer, each buffer storing pending insert messages to a subtree roots at that non-leaf node, wherein the B-tree structure stores and provides access to the file system data for one or more virtual machines hosted on a computing device and stored on hardware data storage (Par [0026, 0031, 0043, 0062]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kuszmaul into the teachings of Wang in order to provide an access the keys in a dictionary (Par [0065]).
As per claim 16, Wang discloses the apparatus of claim 15, wherein a merging operation performed when the quantity of child nodes in the one or more child nodes is less than a minimum value of the second range merges, wherein the unlocked node is one of a peer node and a parent node of the first node (Par [0023-0024, 0030-0033]). 
As per claim 17, Wang discloses the apparatus of claim 15, wherein a splitting operation performed when the quantity of child nodes in the one or more child nodes is greater than a maximum value of the first range splits, wherein the unlocked node is one of a peer node and a parent node of the first node (Par [0023-0024, 0032-0033]).



Claims 4-5, 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, and Kuszmaul et al, and further in view of BAE et al (U.S. Pub No. 2007/0233720 A1).
As per claim 4, Wang and Kuszmaul do not explicitly disclose the computer-implemented method of claim 1, wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node. 
However, Bae discloses wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node (par [0020]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang as modified by Kuszmaul in order to reduce update cost (Par [0008]).    
As per claim 5, Wang and Kuszmaul do not explicitly disclose the computer-implemented method of claim 4, further comprising: determining that the first buffer storing pending messages for the second node has reached a flush threshold; flushing one or more messages from the first buffer to the second buffers. 
However, Bae discloses wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node (par [0020]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang as modified by Kuszmaul in order to reduce update cost (Par [0008]).    
As per claim 11, Wang and Kuszmaul do not explicitly disclose the non-transitory computer-readable medium of claim 8, wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node. 
However, Bae discloses wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node (par [0020]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang as modified by Kuszmaul in order to reduce update cost (Par [0008]).    As per claim 12, Wang and Kuszmaul do not explicitly discloses the non-transitory computer-readable medium of claim 11, the method further comprising: determining that the first buffer storing pending messages for the second node has reached a flush threshold; flushing one or more messages from the first buffer to the second buffers.
However, Bae discloses wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node (par [0020]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang as modified by Kuszmaul in order to reduce update cost (Par [0008]).    
As per claim 18, Wang and Kuszmaul do not explicitly disclose the apparatus of claim 15, wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node. 
However, Bae discloses wherein a first buffer stores pending messages for a subtree rooted at the second node and wherein one or more second buffers store pending messages for one or more subtrees rooted at the child nodes of the second node (par [0020]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang as modified by Kuszmaul in order to reduce update cost (Par [0008]).    As per claim 19, BAE discloses the apparatus of claim 18, the instructions further causing the apparatus to: determine that the first buffer storing pending messages for the second node has reached a flush threshold; flush one or more messages from the first buffer to the second buffers; and recursively perform flush operations each child node of the second node with buffers that have reached the flush threshold (Par [0020]).


Claims 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, and Kuszmaul et al, and BAE et al, and further in view of Robin et al (U.S. Pub No. 2012/0039174 A1).
As per claim 6, Wang discloses the computer-implemented method of claim 5, further comprising: recursively performing flush operations each child node of the second node (par [0004]). 
Wang, Kuszmaul and BAE do not explicitly disclose performing flush operations, with buffers that have reached the flush threshold.
However, Robbin discloses performing flush operations, with buffers that have reached the flush threshold (par [0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang as modified by Kuszmaul and BAE in order to improve performance efficiency (Par [0007]).As per claim 7, Robin discloses the computer-implemented method of claim 6, wherein the flush threshold occurs when a buffer is half full (Par [0035]). As per claim 13, Wang discloses the non-transitory computer-readable medium of claim 12, the method further comprising: recursively performing flush operations each child node of the second node (par [0004]). 
Wang, Kuszmaul and BAE do not explicitly disclose performing flush operations, with buffers that have reached the flush threshold.
However, Robbin discloses performing flush operations, with buffers that have reached the flush threshold (par [0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in BAE into the teachings of Wang as modified by Kuszmaul and BAE in order to improve performance efficiency (Par [0007]).As per claim 14, Robin discloses the non-transitory computer-readable medium of claim 13, wherein the flush threshold occurs when a buffer is half full (Par [0030]). As per claim 20, Robin discloses the apparatus of claim 19, wherein the flush threshold occurs when a buffer is half full (Par [0020]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 19, 2022
/THU N NGUYEN/Examiner, Art Unit 2154